8:21-cv-02432-DCC-KFM   Date Filed 08/04/21   Entry Number 1   Page 1 of 8
8:21-cv-02432-DCC-KFM   Date Filed 08/04/21   Entry Number 1   Page 2 of 8
8:21-cv-02432-DCC-KFM   Date Filed 08/04/21   Entry Number 1   Page 3 of 8
8:21-cv-02432-DCC-KFM   Date Filed 08/04/21   Entry Number 1   Page 4 of 8
8:21-cv-02432-DCC-KFM   Date Filed 08/04/21   Entry Number 1   Page 5 of 8
8:21-cv-02432-DCC-KFM   Date Filed 08/04/21   Entry Number 1   Page 6 of 8
8:21-cv-02432-DCC-KFM   Date Filed 08/04/21   Entry Number 1   Page 7 of 8
8:21-cv-02432-DCC-KFM   Date Filed 08/04/21   Entry Number 1   Page 8 of 8
